DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.
Election/Restrictions
Claims 8-18, 23, 27 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/6/2020.
Response to Amendment
The amendment field 2/1/2021 is entered and fully considered.
In view of the amendment the rejection to claim 3 is removed.
Response to Arguments
Applicant argues that the CHEN reference does not teach the use of electron-conducting filler. However, the CHEN reference teaches using various carbon material as conductive additive in the cathode such as carbon nanotube [0051].


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2014/0072879).
Regarding claim 5,
CHEN teaches a cathode active material that is a particle including a phthalocyanine compound abstract. The examples teach different methods of forming the particles. In example 4, a sulfonated polymer is dissolved to form a solution [0142]. Powders of phthalocyanin compound are then added to form a slurry that is spray dried (dispensed and remove solvent) [0142]. The sulfonated polymer used in CHEN includes several polymers [0078] that are also used by applicant, such as sulfonated styrene-butadiene. CHEN further teaches using a combination of electron-conducting polymer with the sulfonated polymer [0074]. The electron-conducting polymer can be sulfonated [0076] (sulfonated derivative of polyfuran or bi-cyclic polymer). The phthalocyanine compound [0033] is also the same as those used by applicant, such as the elected iron phthalocyanine. The thickness of the encapsulation material in a core shell structure is no greater than 100nm [0039]. The CHEN reference teaches using various carbon material as conductive additive in the cathode such as carbon nanotube [0051]. The reference does not expressly teach a thickness of 1 nm to 100µm but the prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. 
The reference does not teach the claimed properties of fully recoverable tensile strain or lithium ion conductivity at room temperature. However, the same organic cathode active material with the same encapsulating material deposited at the same thickness deposited by the same method will have the same material properties of fully recoverable tensile strain and lithium ion conductivity at room temperature.
Claims 1, 4, 7, 19-21, 24, 25, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2014/0072879) in view of MIKHAYLIK et al. (US 2012/0070746).
Regarding claims 1, 7, 19, and 24
	CHEN teaches a cathode active material that is a particle including a phthalocyanine compound abstract. The examples teach different methods of forming the particles. In example 4, a sulfonated polymer is dissolved to form a solution [0142]. Powders of phthalocyanin compound are then added to form a slurry that is spray dried (dispensed to remove solvent) [0142]. The sulfonated polymer used in CHEN includes several polymers [0078] that are also used by applicant, such as sulfonated styrene-[0033] is also the same as those used by applicant, such as the elected iron phthalocyanine. The thickness of the encapsulation material in a core shell structure is no greater than 100nm [0039]. The CHEN reference teaches using various carbon material as conductive additive in the cathode such as carbon nanotube [0051]. The reference does not expressly teach a thickness of 1 nm to 100µm but the prior art range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. 
	CHEN teaches forming a shell of lithium conductive polymer around the active material but does not teach the claimed lithium conductive polymers. However, MIKHAYLIK teaches that other sulfonated polymers used in secondary cells that are highly conductive for lithium include sulfonated siloxanes (sulfonated silicone rubber), sulfonated polystyrene-ethylene-butylene, and sulfonated polystyrene [0074]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to substitute the lithium conducting polymer shell material of CHEN with another known lithium conducting polymer material according to MIKHAYLIK as a simple substitution of known lithium conducting polymers.
	The reference does not teach the claimed properties of fully recoverable tensile strain or lithium ion conductivity at room temperature. However, the same organic cathode active material with the same encapsulating material deposited at the same thickness deposited by the same method will have the same material properties of fully recoverable tensile strain and lithium ion conductivity at room temperature.
Regarding claim 4,

Regarding claim 20,
	CHEN teaches the protective layer can further include carbon or pitch [0072]-[0073].
Regarding claim 21,
	CHEN teaches the protective shell material can be a combination of polymeric material, and lithium metal oxide and lithium-conducting compound [0079]. The reference does not expressly teach when the lithium metal oxide or lithium-conducting compound are added. However, the component is part of the outer shell and will be added at the same time as the organic polymer.
	The reference does not teach the claimed loading of the lithium conducting material or lithium metal oxide. However, changes in concentration are generally not patentable without showing unexpected results, MPEP 2144.05.II. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to change the loading of lithium metal oxide and lithium conducting material to obtain a shell with the desired amount of lithium conduction.
Regarding claim 25,
	CHEN teaches the protective layer can include polyethylene oxide [0074]. The reference further teaches sulfonated derivatives of the claimed polymers [0078].
Regarding claim 29,
[0051].
Regarding claim 30,
	CHEN teaches that the battery includes an anode and electrolyte abstract.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2014/0072879) in view of MIKHAYLIK et al. (US 2012/0070746) further in view of CHOI et al. (US 2015/0079485).
Regarding claim 22,
	CHEN teaches the protective shell material can be a combination of polymeric material and lithium-conducting compound [0079]. The reference does not provide particular examples of lithium-conducting compounds. However, one of ordinary skill would turn to the art and use known ion conducting compounds. For example, CHOI teaches several lithium conducting compounds and specifically teaches Li2CO3 as a known ion conducting compound [0073]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to use known lithium conducting compounds as the lithium conducting compounds in CHEN as a substitution of known prior art equivalents.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2014/0072879) in view of MIKHAYLIK et al. (US 2012/0070746) further in view of NAKANO et al. (US 5,409,785).
Regarding claim 26,
	CHEN teaches using a sulfonated polymer and therefore inherently teaches a sulfonating step, but does not each the steps of sulfonating by exposure to a column 3 lines 3-9. At the time of filing the invention it would have been prima facie obvious to provide the sulfonated polymer of CHEN using known sulfonation step as a combination of known prior art steps to achieve a predictable result (a sulfonated polymer).
Allowable Subject Matter
Claim 3 is allowed.
	The examiner was unable to find prior art teaching the claimed dispensing technique for dispensing cathode active material to obtain a thin layer of sulfonated elastomer with the claimed particle properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN MURATA/Primary Examiner, Art Unit 1712